DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapezynski, US Patent No. 9,721,147.
Kapezynski disclose a digital identity comprising: an electronic device 162 associated with the user and receiving verification information (digital ID) from the user; and a server computer 100, connected to the electronic device, the server computer including the verification information (digital ID) about the user, wherein the electronic device receives the verification information (digital ID) about the user and provides the verification information to the server computer for comparison, wherein the server computer verifies the user based on the verification information about the user received from the electronic device. (Fig. 1; col. 3, line 58 to col. 7, line 15); a badge, the badge including identity authentication information for the user, and a near-field communications reader (see col. 5, 15+); wherein the badge is a near-field communications tag (see col. 9, lines 29-33); wherein the electronic device includes a microphone (see col. 1, lines 56-66); wherein the electronic device includes a camera (the device is a smart phone); wherein the server computer receives a picture from the electronic device (the digital ID includes driver license which has a picture); wherein the badge is a physical badge (col. Lines 1-20); wherein the badge is a digital badge (col. 6, lines 1-15); wherein the digital badge is appended to digital content submitted to a third party communication provider (see col. 5, line 60+); wherein verification information includes one or more of an iris recognition, facial recognition, voice recognition, relationship based verification, fingerprint recognition, transcription matching, thumbprint matching, behavioral biometrics, and a QR code (at least a facial recognition is used to verify the driver license, see fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapezynski. The teachings of Kapezynski have been discussed above.
Regarding claims 4 and 5, Kapezynski fails to disclose that the mobile device (the smart phone) fails to disclose a fingerprint scanner and writing sample. However, it is common practice in art for smart phones to include fingerprint scanner for authenticating users in order to allow access, and writing sample, such as signature, is commonly used for authenticating users. Therefore, it would have been an obvious for an ordinary artisan at the time the invention was made to include fingerprint scanner in the user device and/or to employ writing sample in order to provide secure access and to prevent unauthorized access. Therefore, it would have an obvious extension as taught by the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Patent No. 11,238,141 (hereinafter ‘141 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instance claimed invention recites similar limitations as the ‘141 Patent. For instance in claim 1 of the current application and in the ‘141 Patent, the applicant claims:
Application No. 16/293,591
Patent No. 11,381,141
A method, comprising: receiving, by a processor, an identity verification request based on input provided by a user to be verified; receiving, by the processor, a facial and audio recognition sample from the user; transmitting, by the processor, the facial and audio recognition sample to one or more third party entities with a request to verify that the facial and audio recognition sample represents the user; receiving, by the processor, an indication from at least one of the third party entities that the user is verified; verifying, by the processor, that the user who provided the facial and audio recognition sample is the person the user purports to be.

A system, comprising: an electronic device associated with a user and receiving verification information from the user; and a server computer, connected to the electronic device, the server computer including the
verification information about the user, wherein the electronic device receives the verification information about the user and provides it to the server computer for comparison, wherein the server computer verifies the user based on the verification information about the user received
from the electronic device; wherein the electronic device comprises one or more of a camera and a microphone; and wherein the server computer receives one or more of image data and audio data, from one or more of the camera and the microphone, of a person using the electronic device and sends the
data to one or more third-party persons who have knowledge of the appearance or sound of the user and prompts the one or more third-party persons to verify whether the person is the user.



Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-17 of the ‘141 Patent as a general teaching for a system of verification, to perform the same function and method as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘141 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘141 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Response to Arguments
Applicant's arguments filed 5/03/22 have been fully considered but they are not persuasive. See Examiner remarks.
Remarks:
	In response to the applicant argument that the wrong set of claims were examined and the office action fails to establish prima facie, the examiner respectfully disagrees. For instance in claim 1, the applicant claims: A method, comprising: receiving, by a processor, an identity verification request based on input provided by a user to be verified (see prior art Fig. 1, col. 3, line 57+); receiving, by the processor, a facial and audio recognition sample from the user (photograph of user maybe be taken with the user device, and microphone interface for voice commands) ; transmitting, by the processor, the facial and audio recognition sample to one or more third party entities with a request to verify that the facial and audio recognition sample represents the user (see Fig. 1, validation system 100); receiving, by the processor, an indication (provide verification status, col. 6, lines 63-66) from at least one of the third party entities that the user is verified; verifying, by the processor, that the user who provided the facial and audio recognition sample is the person the user purports to be. The system can perform all the method steps set forth in the claims. No preliminary amendments were filed in the application. The applicant’s argument is not persuasive. Refer to the rejection above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876